Citation Nr: 1548279	
Decision Date: 11/17/15    Archive Date: 11/25/15

DOCKET NO.  13-32 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1969 to February 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

At the June 2015 hearing, the Veteran reported working as assistant master-of-arms in service and being exposed to acoustic trauma from weapons fire during training exercises.  He specifically mentioned an episode when his hearing protection fell out of his ears before the large weapon was fired.  His military occupational specialty is not listed in his DD Form 214.  The Veteran's statements on the events of service have been consistent and detailed, but additional personnel records would be helpful.  Current treatment records and a VA examination show profound hearing loss.  A private provider in September 2012 characterized the Veteran as having profound noise-induced hearing loss.  The Veteran's post-service work history included many years as a bus driver, and he has not reported any recreational noise exposure.  The VA examiner in May 2012 concluded that hearing loss was less likely than not related to service because of the lack of record of noise exposure or complaints of hearing problems in service.  The opinion is inadequate because the examiner relied on the lack of documentation instead of lay statements and the examiner was not able to consider the later submitted private records.  An addendum opinion is needed.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The May 2012 VA examiner concluded that tinnitus is more likely than not secondary to hearing loss.  This opinion is consistent with the Veteran's report during the Board hearing of the onset of tinnitus around 2000.  As such, the claim for tinnitus is intertwined and dependent on the outcome of the hearing loss claim.  Tinnitus is also remanded.

Accordingly, the case is REMANDED for the following action:

1. Make requests for the Veteran's service personnel records.  Requests for federal records should continue until it is determined that the records are unavailable.  Document efforts to obtain the records.

2. Then, forward the claims file to the May 2012 VA examiner, or another appropriate examiner if that examiner is unavailable, to address the following:

a. Is the Veteran's current hearing loss at least as likely as not related to noise exposure in service from large weapons fire?

Unless personnel records contradict, consider the Veteran's reports of noise exposure in service credible.  Note the May 2012 examiner's opinion that the whisper or spoken voice test at separation is not reliable by today's standards.  Also consider the Veteran's report of continuous hearing problems after service, his recollection that hearing problems were noted when he began his job as a bus driver in 1972, and the private provider's diagnosis of noise-induced hearing loss.  

Any conclusions should include supporting rationale.  If the needed opinion cannot be provided without resort to speculation, court cases require the examiner explain why the opinion cannot be offered, and state whether the inability is due to the absence of any evidence or to the limits of scientific or medical knowledge.

2. If any claim remains denied issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




